DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Request for Consideration
In response to the request for reconsideration received January 27, 2021:
Claims 1-16 are pending. 
The previous rejection is maintained.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yasushi et al. (JP 2017084515A) in view of Kato et al. (US 2015/0064569) and Miyatake et al. (US 2011/0305948). The English machine translation of Yasushi et al. is attached and is referenced below.
Regarding Claim 1, Yasushi et al. teaches an all-solid lithium ion battery (i.e. all solid state battery) using deposition (Para. [0064]) and dissolution of lithium metal (Para. [0089]) wherein the battery comprises a current collector (Fig. 1, #42) (i.e. anode current collector) provided on a surface of the negative electrode layer (i.e. porous layer)(Fig. 1, #30), which comprises a porous body formed of polyvinylidene fluoride (i.e. a resin) (Para. [0051]), a separator (i.e. solid electrolyte layer) (Fig. 1, #20 and Para. [0036]), a positive electrode layer (i.e. cathode material layer) (Fig. 1, #10) and a current collector on the positive electrode layer (i.e. cathode current collector) (Fig. 1, 
Yasushi et al. does not teach an electric resistance of the negative electrode layer (i.e. porous layer).
However, Kato et al. teaches a resin layer (i.e. porous layer) wherein the fluorine resin may be used (Para. [0024], lines 1-3) and the resistance of the resin layer is 1.8 ohms (i.e. electric resistance of the porous layer is 1 to 690 ohms) (Table 1, Example 5).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yasushi et al. to incorporate the teaching of Kato et al., as resistance at the resin layer can become too high, decreasing high rate characteristics (discharge capacity retention rate at high rate) (Para. [0005]) and polyvinylidene fluoride (PVDF) is preferable as it can provide superior high rate characteristics (Para. [0023]), and when PVDF mass% is too small, it becomes difficult to achieve superior high rate characteristics (Para. [0024]). Yasushi et al. mentions that the porous body (Para. [0017]) aims produce good charge transfer and reduce interface resistance, and the negative electrode layer aims to increase battery capacity and output density (Para. [0013]). Also, Yasushi et al. discloses the claimed invention except for the electric resistance of the negative electrode layer (i.e. porous layer). It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the electric resistance of the porous layer, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP §2144.05(II)(B).

	However, Miyatake et al. teaches a bipolar battery wherein the invention can be an all-solid-state electrolyte battery (Para. [0026]) and wherein there is a conductive resin layer (Fig. 2, #2) which contains pores (i.e. a porous layer) (Para. [0053]) containing a resin material as an essential component and a conductive filler (i.e. conductive material) wherein the content of the conductive material is preferably 1 to 30% mass (i.e. overlapping with the claimed range) (Para. [0046]).
The combination of the conductive material composition as taught by Miyatake et al., with Yasushi et al. would yield the predictable result of making it possible to impart sufficient conductivity to the resin layer (Para. [0046]), achieving the same structure with the same purpose (porosity and being conductive).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the conductive material composition as taught by Miyatake et al., with Yasushi et al., as the combination would yield the predictable result of making it possible to impart sufficient conductivity to the resin layer (Para. [0046]), achieving the same structure with the same purpose (porosity and being conductive.  The combination of familiar elements is likely to be obvious when it does no more than yield 
Regarding Claim 2, Yasushi et al. as modified by Kato et al. and Miyatake et al. teaches all of the elements of claim 1 as explained above.
Yasushi et al. further teaches the porous body which comprises the negative electrode layer (i.e. porous layer) is formed of polyvinylidene fluoride (i.e. a fluorine-based resin) (Para. [0051])
Regarding Claim 3, Yasushi et al. as modified by Kato et al. and Miyatake et al. teaches all of the elements of claim 2 as explained above.
Yasushi et al. further teaches the porous body which comprises the negative electrode layer (i.e. porous layer) is formed of polyvinylidene fluoride (i.e. PVDF) (Para. [0051])
Regarding Claim 4, Yasushi et al. as modified by Kato et al. and Miyatake et al. teaches all of the elements of claim 1 as explained above.
Yasushi et al. teaches the thickness the negative electrode layer is 50 nm to 100 micrometers (i.e. overlaps with 4 micrometers or less) and a content of the PVDF (i.e. resin) in the porous layer of 10 parts by weight (i.e. 10 weight%). 
Yasushi et al. does not teach a content of the resin the porous layer is 25 weight% or more.
However, Kato et al. teaches a similar resin layer (Fig. 3 & 4, #5) with a binder/resin and recognized that conductive materials can be used in combination, with at least 40 mass % of the fluorine resin (Para. [0024]).
 Yasushi et al. to incorporate the teaching of Kato et al., as the higher mass % of resin would help control the conductive particles in order to achieve superior high rate characteristics (Para. [0024]). 
Regarding Claim 5, Yasushi et al. as modified by Kato et al. and Miyatake et al. teaches all of the elements of claim 1 as explained above.
Yasushi et al. does not teach an electric resistance of the negative electrode layer (i.e. porous layer).
Kato et al. further teaches the resistance of the resin layer is 1.8 ohms (i.e. electric resistance of the porous layer is 153 ohms or less) (Table 1, Example 5). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kato et al. cited herein.
Regarding Claim 6, Yasushi et al. as modified by Kato et al. and Miyatake et al. teaches all of the elements of claim 1 as explained above.
Yasushi et al. further teaches the porous body containing activated carbon as electron conductive material (Para. [0051]).
Regarding Claim 7, Yasushi et al. as modified by Kato et al. and Miyatake et al. teaches all of the elements of claim 1 as explained above.
Yasushi et al. does not teach the negative electrode layer (i.e. porous layer) containing just the resin.

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yasushi et al. to incorporate the teaching of Kato et al., as the higher mass % of resin would help control the conductive particles in order to achieve superior high rate characteristics (Para. [0024]). 
Regarding Claim 8, Yasushi et al. teaches an all-solid lithium ion battery (i.e. all solid state battery) using deposition (Para. [0089]) and dissolution of lithium metal (Para. [0089]) wherein the battery comprises a current collector (Fig. 1, #42) (i.e. anode current collector) provided on a surface of the negative electrode layer (i.e. porous layer)(Fig. 1, #30), which comprises a porous body formed of polyvinylidene fluoride (i.e. a resin) (Para. [0051]), wherein the thickness the negative electrode layer is 50nm to 100 micrometers (i.e. overlaps with 14 micrometers or less) (Para. [0045]), and a void of the negative electrode layer is 10-50% (i.e. overlapping the 15% or more).In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Also, product by process limitations do not impart structural features to the claim and thus as long as the structure is the same as that claimed, the claimed structure is met. The manner in which the product is formed (via deposition and dissolution) is a product by process limitation which does not further limit the claimed product.

“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989). See MPEP section 2113.
Yasushi et al. does not teach an electric resistance of the negative electrode layer.
Kato et al. further teaches the resistance of the resin layer is 1.8 ohms (i.e. electric resistance of the porous layer is 153 ohms or less) (Table 1, Example 5). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kato et al. cited herein.

	However, Miyatake et al. teaches a bipolar battery wherein the invention can be an all-solid-state electrolyte battery (Para. [0026]) and wherein there is a conductive resin layer (Fig. 2, #2) which contains pores (i.e. a porous layer) (Para. [0053]) containing a resin material as an essential component and a conductive filler (i.e. conductive material) wherein the content of the conductive material is preferably 1 to 30% mass (i.e. overlapping with the claimed range) (Para. [0046]).
See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Miyatake et al. cited herein.
Regarding Claim 9, Yasushi et al. as modified by Kato et al. and Miyatake et al. teaches all of the elements of claim 1 as explained above.
Yasushi et al. further teaches a void of the negative electrode layer is 10-50% (i.e. overlapping the 15% or more) (Para. [0053]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff,
Regarding Claim 10, the product by limitation of claim 8 has been addressed above, the rejection incorporated herein but not reiterated for brevity’s sake. 
Furthermore, Yasushi teaches a separator (i.e. solid electrolyte layer) (Fig. 1, #20 and Para. [0036]), a positive electrode layer (i.e. cathode material layer) (Fig. 1, #10) and a current collector on the positive electrode layer (i.e. cathode current collector) (Fig. 1, #41) (Para. [0031]).
Regarding Claim 11, Yasushi et al. as modified by Kato et al. and Miyatake et al. teaches all of the elements of claim 10 as explained above.
Yasushi et al. further teaches a void of the negative electrode layer (i.e. porous layer) is 10-50% (i.e. overlapping with a void of 45% or more and less than 100%) (Para. [0053]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 12, Yasushi et al. as modified by Kato et al. and Miyatake et al. teaches all of the elements of claim 10 as explained above.
Yasushi further teaches the negative electrode layer (i.e. porous layer) wherein the thickness the negative electrode layer is 50nm to 100 micrometers (i.e. overlaps with 1-11 micrometers) (Para. [0045]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff,
Regarding Claim 13, Yasushi et al. as modified by Kato et al. and Miyatake et al. teaches all of the elements of claim 10 as explained above.
Yasushi et al. does not teach an electric resistance of the negative electrode layer.
Kato et al. further teaches the resistance of the resin layer is 1.8 ohms (i.e. electric resistance of the porous layer is 1 ohm or more 345 ohms or less) (Table 1, Example 5). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kato et al. cited herein.
Regarding Claim 14, Yasushi et al. as modified by Kato et al. and Miyatake et al. teaches all of the elements of claim 10 as explained above.
Yasushi et al. does not teach an electric resistance of the negative electrode layer.
Kato et al. further teaches the resistance of the resin layer is 1.8 ohms (i.e. electric resistance of the porous layer is 1 ohm or more 153 ohms or less) (Table 1, Example 5). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kato et al. cited herein.
Regarding Claim 15, Yasushi et al. as modified by Kato et al. and Miyatake et al. teaches all of the elements of claim 10 as explained above.
Yasushi et al. does not teach an electric resistance of the negative electrode layer.
.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yasushi et al. (JP 2017084515A) in view of Kato et al. (US 2015/0064569) and Miyatake et al. (US 2011/0305948) as applied to claim 10 above, and further in view of Pratt et al. (US 2016/0028114) as evidenced by Asano et al. (US 2017/0222280).
Regarding Claim 16, Yasushi et al. as modified by Kato et al. and Miyatake et al. teaches all of the elements of claim 10 as explained above.
Yasushi et al. as modified by Kato et al. and Miyatake et al. does not teach a battery further comprising an anode active material layer that is a deposition Li between the solid electrolyte layer and the porous layer.
	However, Pratt et al. teaches a lithium battery (Para. [0002]) where the solid electrolyte is a solid electrolyte (Para. [0076 and 0078]), wherein the negative electrode active material can be arranged as a thin film or foil (Fig. 1e and Para. [0051]) which may be composed of lithium (Para. [0054]).
		It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yasushi et al. as modified by Kato et al. to incorporate the teaching of Pratt et al., as the thin foil of lithium would require no additional ionic conduction within the foil as the lithium ions exchange at its surface with lithium metal (Para. [0195]). Also, a person of ordinary skill in the art would . 
Response to Arguments
Applicant's arguments filed January 27, 2021 have been fully considered but they are not persuasive.
Applicant argues one of ordinary skill in the art without the present disclosure as a guide would add Miyatake to the combination, and the office does not explain why it would have been obvious to combine Miyatake with Yasushi, as Miyatake is concerned with a local heat generation problem and the battery structure in Yasushi (and in Kato) is different.
Examiner respectfully disagrees. In response to applicant’s argument that there is no explanation or reason to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir.  992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine as this amount of conductive filler in Miyatake with Yasushi et al. as the combination would make it possible to impart sufficient conductivity to resin layer (Para. [0046]). The same structure would be 
Further, Yasushi teaches a lithium ion secondary battery with a negative electrode layer (i.e. the porous layer) (Para. [0012]) which comprises an electronic conductive material that aims to provide increased electron conductivity (Para. [0046]). Miyatake et al. teaches the bipolar battery can be a lithium-ion secondary battery (Para. [0030], lines 3-5) and a resin layer which contains pores (i.e. a porous layer) containing a resin material wherein the content is preferably 1 to 30% mass (overlapping with the range of the instant claim). The function of the electronic conductive material in Yasushi is to impart desired electronic conductivity (Para. [0046]) Incorporating the amount of resin material (i.e. electronic conductive material) of Miyatake would merely perform the same function (imparting electronic conductivity). Thus, the solution to Yasushi (imparting electronic conductivity) would be achieved. Obviousness has been properly addressed via guidance from the MPEP.  MPEP 2141 (III) sets forth rationales that sufficiently satisfy obviousness. In this case, combining the prior art elements (the amount of resin material of Miyatake with the negative electrode layer of Yasushi) would yield predictable results of imparting electronic conductivity.
In response to applicant's argument that the battery structure in Yasushi (and Kato) is different , the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Therefore, the Examiner maintains the rejection to the independent claims as above.
Applicant argues the reliance on similarity or commonality from disparate, unrelated, prior art documents regarding batteries infects the Office’s rationale for combining, and the porous body of Yasushi and the resin layer of Kato are components that exhibit different functions have various different features in order to exhibit these features.
In response to applicant's argument that Kato is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both references teach a lithium battery (see Yasushi – Para. [0029] & Kato Para. [0042]) and the combination is incorporating the electrode resistance of the resin layer of Kato with Yasushi, is drawn towards Yasushi having the same resin material (PVDF) in the negative electrode layer. The negative electrode layer of Yasushi (i.e. porous layer), comprises a porous body which imparts electron conductivity (Para. [0046]) and wherein resistance may be reduced (Para. [0021]), The resin layer (i.e. porous layer) of Kato has a conductive property (Para. [0017], lines 1-3) which aims to achieve a  low electrical resistance value (Para. [0033], lines 25-30). Thus, the layers of Yasushi and Kato exhibit similar functions and therefore the Examiner maintains the rejection to the independent claims as above. 
 In response to applicant's argument that the features of Kato are different from the features of Yasushi, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Applicant argues the comparative examples in the specific are closer the present invention than any battery disclosed by the prior art. 
Examiner respectfully disagrees. The applicant has not shown why the comparative examples are more closely related to the invention than any of the prior art relied upon in the rejection of record. Even if the comparative examples were shown to be the closest prior art over any of the prior art references disclosed (which the Examiner does not agree to), the applicant does meet the burden of 716.02(c). For example, applicant does meet the burden of 716.02(c) as Kato teaches too high of a resistance at a layer comprising a resin may decrease high rate characteristics (i.e. may decrease discharge capacity retention rate) (Para. [0005]), thus it would be expected that a porous layer with 1.8 ohms (within the claimed range) would provide the expected beneficial result. Expected beneficial results are evidence of obviousness, see MPEP 716.02(c)II. Thus, unexpected results do not exist. 
 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/A.C./           Examiner, Art Unit 1729  

/ULA C RUDDOCK/           Supervisory Patent Examiner, Art Unit 1729